Citation Nr: 0811841	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-29 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, left knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to April 1971 and from July 1980 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that in his November 2004 notice of 
disagreement, the veteran brought a claim of clear and 
unmistakable error (CUE) in a March 1990 RO decision.  In 
December 2004, the RO sent the veteran a letter stating that 
the March 1990 decision was upheld by the Board in 
October 1990, and thus the March 1990 RO decision had been 
subsumed by the Board decision.  The RO indicated that if the 
veteran wanted the Board to reconsider its October 1990 
decision, he could file a motion for reconsideration directly 
with the Board.  As the veteran has not responded to the RO's 
December 2004 letter, the Board assumes that the veteran is 
not pursuing his CUE claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Left knee chondromalacia is presently manifest by left 
knee flexion to 120 degrees and extension to 0 degrees 
without subluxation or instability.

3.  Right knee chondromalacia is presently manifest by right 
knee flexion to 140 degrees and extension to 0 degrees 
without subluxation or instability.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2007).

2.  The criteria for a rating in excess of 10 percent for 
right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in August 2004.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and requested that the veteran send 
in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.
During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the RO dated in August 2004 satisfied many of the 
requirements of the VCAA, the letter did not inform the 
veteran that he needed to show the effect that the worsening 
of his symptoms had on his employment and daily life.  The 
letters also did not specifically describe the requirements 
of the applicable Diagnostic Codes.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the veteran demonstrated that he had 
actual knowledge of what the Diagnostic Codes required to 
entitle him to the benefit sought.  He demonstrated this 
knowledge by quoting from the applicable Diagnostic Codes in 
his November 2004 notice of disagreement and August 2005 VA 
form 9.  Thus, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the notice 
error did not affect the essential fairness of the 
adjudication.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

525
7
Knee, other impairment of:


Recurrent subluxation or lateral instability:



Severe
30


Moderate
20


Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)

5260
Leg, limitation of flexion of:


Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

5261
Leg, limitation of extension of:


Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
  
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

 
38 C.F.R. § 4.71, plate 2 (2007)

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

Chondromalacia, Left and Right Knees

Service connection for bilateral chondromalacia was 
established by an RO rating decision issued in May 1971, and 
noncompensable ratings were assigned for each knee.  That 
decision was based on the veteran's service records.  

A rating action  in March 1990 increased the rating for the 
left knee disorder, while keeping the right knee 
noncompensably rated.  

The veteran's claim for a higher rating for each knee was 
received in July 2004.

A private treatment record from May 2004 show that the 
veteran complained of weakness within his knees and problems 
going up and down stairs.  The examiner noted crepitus 
throughout a good range of motion with minimal tenderness 
surrounding the patella, more significant on the left than 
the right.  No significant swelling or effusion was noted.  
X-rays revealed mild to moderate degenerative joint disease 
with chondromalacia patella.

On a follow-up visit in June 2004, the examiner noted a 
slight overall valgus deformity.  Bilateral patellofemoral 
pain with bilateral patella grind was observed.  Trace joint 
line discomfort was exhibited upon palpation.  No gross 
ligament laxity was present.  Range of motion studies 
revealed that extension was to 0 degrees and flexion was to 
115 degrees with crepitus and discomfort.  A private 
treatment record from July 2004 indicated that the veteran's 
knee flexion and extension were within normal limits.

In his claim for increased ratings for his knees, received in 
July 2004, the veteran stated that after spending time on his 
knees painting the baseboards in his house, he had serious 
problems walking for the next six weeks.  He said he could 
not fully stand or extend his knees when walking up stairs, 
and he had to walk down the stairs sideways.  He reported 
experiencing pain, stiffness, and swelling in his knees over 
the years.  He said he had to adjust his level of physical 
activities due to problems with his knees.

On VA orthopedic examination in August 2004, the veteran 
reported a flare-up of knee pain while working on the 
baseboards of his house.  He said he got flare-ups with 
changes in the weather, going up and down stairs excessively, 
and when he worked on his knees.  He was taking Celebrex and 
Motrin.  He did not use a brace or an assistive device.  He 
said he had to take time off from work when he experienced 
flare-ups.

On objective examination, no acute effusion was noted in 
either knee.  A full range of motion was observed 
bilaterally.  Normal pain was noted on the range of motion of 
the right knee, and some crepitation without pain was 
observed on the range of motion of the left knee.  The 
physician found no instability of either knee.  Repetitive 
bending was unlimited in both the right and left knees.  A 
diagnosis of chronic chondromalacia patellae and degenerative 
arthritis, right and left knees was given.

The veteran complained of knee joint pain and stiffness 
during a June 2005 VA examination.  He said that bending on 
both knees was painful.  No instability, subluxation, 
locking, fatigability, flare-ups, or lack of endurance of the 
knees were noted.  The veteran did not use crutches, braces, 
a cane, or corrective shoes.  It was observed that the 
veteran was employed and could perform daily routine 
activities.  Lifting, pushing, and pulling were noted to be 
possible with both knees.

The examiner noted no deformity or swelling of the right 
knee.  Crepitus was observed on motion of both knees.  
Flexion of the right knee was to 140 degrees without pain.  
Extension of the right knee was to 0 degrees without pain.  
Flexion of the left knee was to 120 degrees without pain, and 
extension was to 0 degrees without pain.  The joints were not 
painful in motion.  No additional limitation of pain, 
fatigue, weakness, or lack of endurance was present following 
repetitive use.  There was no painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement of both knees.  Guarding of the movement 
of the right and left knees was noted.  X-rays revealed mild 
degenerative changes in the suprapatellar region.  The 
diagnosis was degenerative joint disease of both knees.  It 
was additionally noted that the effect of the condition on 
the veteran's usual occupation was none.

In the veteran's VA form 9 dated in August 2005, the veteran 
said that he had lost three days from work due to a severe 
incapacitating exacerbation.  He said he had experienced 
other incapacitating exacerbations during the year.

Based on the evidence of record, the Board finds that a 
rating in excess of 10 percent for each knee is not warranted 
throughout the entire period of the appeal.  The Board 
observes that the presence of patellar chondromalacia and 
degenerative arthritis has been confirmed by X-ray reports 
from May 2004 and June 2005.  Painful motion has been 
observed by VA examiners in August 2004 and June 2005.  Right 
and left knee flexion was noted to 115 degrees and extension 
to 0 degrees in June 2004.  Flexion and extension were within 
normal limits in July and August 2004.  Flexion of the right 
and left knees was to 125 degrees or greater, and extension 
was to 0 degrees in June 2005.  Consequently a 10 percent 
rating, but no higher, is warranted for degenerative 
arthritis in each knee.

The veteran has claimed that in addition to the 10 percent 
ratings he currently has under Diagnostic Code 5003, he is 
entitled to additional ratings under Diagnostic Code 5757.  
Diagnostic Code 5757 provides evaluations for recurrent 
subluxation or lateral instability.  VA examinations in 
August 2004 and June 2005 stated that the veteran had no 
instability or subluxation in his knees.  Thus, an additional 
evaluation under Diagnostic Code 5757 is not warranted.

The Board has considered alternative rating criteria but has 
determined that none would result in a higher evaluation for 
the veteran's left or right knee disorders.  The medical 
evidence does not demonstrate any ankylosis (Diagnostic Code 
5256), removal of semilunar cartilage (Diagnostic Code 5258), 
impairment of the tibia and fibula (Diagnostic Code 5262), or 
genu recurvatum (Diagnostic Code 5263).  Therefore, these 
diagnostic codes are factually inapplicable in this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).

Finally, the Board finds that the service-connected 
chondromalacia of the left and right knees is not so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards at any time during the 
pendency of the evaluation period.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the disorder has not 
necessitated frequent periods of hospitalization, and 
although the veteran has stated that he had to miss three 
days of work due to an incapacitating exacerbation, there is 
no objective evidence that it has resulted in marked 
interference with his employment.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, left knee is denied.

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia, right knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


